Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered September 18, 1991, which denied plaintiffs motion for counsel fees, unanimously affirmed, without costs.
We agree with the trial court’s exercise of discretion in denying plaintiff an award of counsel fees. The trial court properly considered the financial circumstances of both parties, together with the circumstances of the case and the relative merit of the parties’ positions (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.